Citation Nr: 0917306	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lung 
disability, to include asbestosis, pleural plaques, and 
chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
September 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the White River 
Junction, Vermont, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran has raised claims of entitlement to entitlement 
to service connection for Barrett's esophagus, esophagitis, 
and gastroesophageal reflux disease.  As these claims have 
been neither procedurally prepared nor certified for 
appellate review, the Board is referring them to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995). 

The merits of the claim of entitlement to service connection 
for a lung disability, to include asbestosis, pleural 
plaques, and chronic obstructive pulmonary disease, are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A December 2001 rating decision denied entitlement to 
service connection for asbestosis is final in the absence of 
a perfected appeal.

2.  The evidence submitted since the December 2001 rating 
decision, by itself, or when considered with the previous 
evidence of record, raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The December 2001 rating decision denying entitlement to 
service connection for asbestosis is final.  New and material 
evidence sufficient to reopen the claim has been submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), VA has 
certain duties to notify and assist the appellant.  Given the 
fact that the Board is reopening the claim of entitlement to 
service connection for a lung disability, to include 
asbestosis, pleural plaques, and chronic obstructive 
pulmonary disease and remanding the case for further 
development, it is not necessary to review whether VA has 
fully complied with the VCAA.

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision is final, the claim can be reopened 
and reconsidered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
evidence will be presumed credible.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

At the time of the December 2001 rating decision, which 
denied service connection for asbestosis, the evidence of 
record consisted of service treatment records, private 
medical records, a VA examination report, VA treatment 
records, and the Veteran's contentions.  A December 2000 
letter from Dr. Susan Daum indicated she had reviewed chest 
x-rays, which showed "pleural changes which are probably 
related to prior asbestos exposure."  A November 2001 VA 
examination report showed that chest x-rays revealed no 
pleural plaquing consistent with asbestos exposure.  The RO 
determined that service connection for asbestosis should be 
denied because of the lack of evidence of the disability.  
The Veteran did not perfect an appeal.  38 C.F.R. § 20.200 
(2008) (appeal before Board consists of timely filed notice 
of disagreement in writing, and after the issuance of a 
statement of the case, a substantive appeal).  Hence, the 
December 2001 rating decision is final.  38 U.S.C.A. § 7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for a low back disorder in 
March 2004.  A February 2005 letter from Dr. Michael Algus 
indicates that the Veteran's chest x-ray was significant for 
bronchial cuffing and also for pleural plaques "significant 
for asbestos pleural plaques, [which] are no doubt secondary 
to his asbestos exposure."  The facts in this letter relate 
to an unestablished fact necessary to substantiate the 
appellant's claim, which is evidence of a current disability.  
Thus, the evidence is considered new and material, and the 
claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a lung disability, to 
include asbestosis, pleural plaques, and chronic obstructive 
pulmonary disease, is reopened.


REMAND

During the appeal, VA provided the Veteran with a VA 
examination.  A May 2005 VA chest x-ray showed "no evidence 
of pleural plaques or calcification."  Thus, the examiner 
found that there was no evidence of asbestosis.  

In a January 2006 letter, Dr. Algus stated that he based his 
February 2005 opinion on information obtained from Dr. Daum.  
He stated, "[Dr. Daum] notes that there were pleural changes 
which are probably related to prior asbestos exposure.  She 
refers to the B reading form."  Dr. Algus noted he was not a 
"B reader."

The RO requested an advisory opinion from VA's Central Office 
(VACO).  An e-mail from a VA physician at VACO states, 
"Pleural plaques and pleural changes are not the same."  
She recommended that the RO "obtain the x-ray from 2000 and 
have the VA radiologist compare that x-ray with the ones from 
2001 and 2005 and provide a written report describing and 
explaining any differences."

The RO asked the Veteran to submit the 2000 x-rays that Dr. 
Baum had relied upon in her December 2000 letter.  The 
Veteran did not submit them.  Nevertheless, the Board finds 
that due to the recommendation from VACO and the fact that VA 
has knowledge of from whom it may obtain the x-rays, VA has a 
duty under the Veterans Claims Assistance Act of 2000 to 
assist the Veteran in obtaining these x-rays.  

The Board also finds that due to the appellant's postservice 
occupation as a steamfitter, and his participation in a class 
action law suit against asbestos manufacturers that further 
development of any postservice exposure is in order.  See 
November 2001 VA compensation examination report.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide 
permission for VA to obtain the chest x-
rays that Dr. Susan Daum had reviewed in 
her December 2000 letter and then obtain 
the x-rays.  The Veteran is required to 
assist VA in obtaining these records.  See 
38 C.F.R. § 3.159(c)(1)(i) (2008).

2.  The Veteran should address the nature 
and extent of any postservice exposure to 
asbestos.  This particularly includes any 
exposure as a steamfitter for more than 20 
years, and his participation in a class 
action law suit against asbestos 
manufacturers.  Any medical records used 
in that law suit should be provided to VA.

3.  The RO should then have a VA 
radiologist compare the 2000 private x-ray 
with the 2001 and 2005 VA chest x-rays and 
provide a written report describing and 
explaining any differences.

4.  The RO must review the medical report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

5.  The RO may conduct any additional 
development it deems appropriate.

6.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a lung disability, to 
include asbestosis, pleural plaques, and 
chronic obstructive pulmonary disease.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


